Case 4:19-mi-0O0003 Document1 Filed 09/19/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ROME DIVISION

IN RE:

404 FOLSOM GLADE ROAD, RYDAL,
GEORGIA 30171; 375 BOULDER
ROAD, KINGSTON, GEORGIA 30145;
1027 LOWER MILL ROAD, HIXON,
TENNESSEE 37343; 85 HIGHWAY293,
CARTERSVILLE, GEORGIA 30120; 1641
LAFAYETTE ROAD, ROSSVILLE,
GEORGIA 30741; 1653 CLOUD
SPRINGS ROAD, ROSSVILLE, |
GOERGIA 30741; 2016 FORD ACE RV
MOTOR HOME VIN#
LF64E5DY3G0A15702; 2018
CHEVROLET CAMARO ZL1 VIN#
1G1FJ1R67J0116455; 1964 CHEVROLET
IMPALA VIN# 414475226773; 2006
DODGE RAM TRUCK VIN#
3DLX38C66G173072; 2015 CHEVROLET
SUBURBAN SUV VIN#
1IGNSKJKCXFR144019; 2018 GMC
DENALI SUV VIN#

1GT42 YEY5JF202260; 2018 JEEP
WRANGLER VIN# 14BJWEGOJL833487;
2005 FORD GT
VIN#IFAFP90955Y401389; 2014
RANGE ROVER
VIN#SALGV3TE2EA181825; 1969
DODGE POWER WAGON VIN#
2261786595; 1965CHEVROLET C-10
VIN# C15455160502; 1979 FORD
BRONCO VIN# U15SLDC0638; 2017
JEEP WRANGLER/CUSTOM SIX

 

No.

 
Case 4:19-mi-0O0003 Document1 Filed 09/19/19 Page 2 of 8

WHEELS VIN# 1C4BJWDGIHL581I132;
1993 DODGE RAM 3500 VIN#
387ME33C2PM115488; 2018 DODGE
RAM PICKUP VIN#
3C7WRNDL4JG249645; 2008 GMC
SIERRA K3500 VIN#
1GDJX396X8EI34824; 2017 CHEVY
SILVARADO VIN#
1GCIKWEYHF2015075; 1987 GMC
R2500 VIN# 1GTGR23J3H5511206; 1967
CHEVY NOVA VIN# 113897N120305;
1975 CHEVROLET CAMARO VIN#
124679N672516; 1967 CHEVY
CHEYENNE SUPER 10 VIN#
CCER42.A106053; 2015 CHEVROLET
[MODEL UNKNOWN] PICKUP VIN#
CE330S122948; 1955 CHEVROLET
BELAIR VIN# VC551041114; 1980
FORD [MODEL UNKNOWN] PICKUP
VIN# UNKNOWN; 2018 DODGE RAM
3500 VIN# 3C63RRNL9JG263557; 2014
POLARIS RANGER RZR 1000 VIN#

4X ASTIEAIEF364890; 2019 POLARIS
SPORTSMAN 700 VIN#

4X ACH58A94A082940; 2019 POLARIS
RANGER 600 VIN#

4X AKP76A68U322778; 2019 YAMAHA
WOLVERINE VIN#
BYLAM91Y5CA101824; 2019 SUZUKI
KINGQUAD VIN#¥
5SAARU1P0H7101137; 2019 YAMAHA
RAPTOR 700R VIN#
JY4AM14Y1BC029330; 2019 DIXIE
CHOPPER MOWER (74’) VIN#
12XC03674CTDWW007; JOHN DEERE
29158 LAWNMOWER VIN#
ITC915BCCFT031866; 2019 AGCO

 

 
Case 4:19-mi-00003 Document1 Filed 09/19/19 Page 3 of 8

UTILITY TRACTOR GT55 VIN#
10002WT2210; NEW HOLLAND T4030
UTILITY TRACTOR VIN# N/A; 2017
ALUMA LIMITED EDITION 25 VIN#
1YGUS1217KB178780; 2017 FABRIQUE
TRAILER VIN# 4ZEGD1420H1138871;
2017 FABRIQUE TRAILER VIN#
A7EFD1429H1138470; PERFORMANCE
ALLSTATE TRAILER
VIN#132ZSC1820E1003795; 2015 BIG
TEX 22GN TRAILER VIN#
16VGX202XG6042453; 2011 VERSA
DUMP TRAILER VIN#
_1M94D1427CA633102; ONE BLACK
GOOSENECK TRAILER VIN#
42EGD1429H138870; HELI FORKLIFT
2000 VIN# 230400U0016; .45 CALIBER
SILVER DECORATIVE COLT; COLT
COMMANDER SERIAL NO. FC25731E;
INTRATEC LUGAR SERIAL NO.
A025976; COLT PATRIOT PISTOL
2826375; COLT SERIES 80 SERIAL NO.
SN16190; KIMBER PISTOL SERIAL NO.
KU53470; SMITH & WESSON PISTOL
SERIAL NO. CHA1364; MARLIN 30/30
RIFLE SERIAL NO. N/A; FN POLICE
SHOTGUN SERIAL NO. F1020413;
MOSSBERG 12 GAUGE SHOTGUN
SERIAL NO. 1770065; BROWNING 12
GAUGE SHOTGUN SERIAL NO.
0170SNRR91; WINCHESTER 20
~GAUGE SHOTGUN SERIAL NO.
L3091718; BROWNING SWEET
SIXTEEN 16 GAUGE SHOTGUN
SERIAL NO. 68586799; RUGAR LCP
PISTOL SERIAL NO. 378-12074; (14)
ASSORTED MAGAZINES AND

 

 
Case 4:19-mi-00003 Document1 Filed 09/19/19 Page 4 of 8

AMMUNITION; (11) ASSORTED
ELECTRONIC DEVICES; (9)
ASSORTED ELECTRONIC DEVICES;
(4) ASSORTED ELECTRONIC
DEVICES; (11) ASSORTED
ELECTRONIC DEVICES; BIG GREEN
EGG SMOKER; (2) SILVER BARS;
“BAM” SIGN; $27,484.95 IN US.
CURRENCY; $229,100.66 IN U.S.
CURRENCY; $737,712.00 IN U.S.
CURRENCY; $741,594.82 IN USS.
CURRENCY;

 

JOINT MOTION TO EXTEND TIME TO FILE CIVIL FORFEITURE
COMPLAINT

The United States of America (hereinafter, “United States” or
“Government”), by and through Byung J. Pak, United States Attorney for the
Northern District of Georgia, and Michael J. Brown, Assistant United States

Attorney, and Juan Antonio Perez (“Perez”), by and through his attorney, Zachary

H. Greene, (collectively, “the Parties”), hereby move this Court, pursuant to 18
U.S.C. § 983(a)(3)(A), to extend the deadline by which the United States is required
to file a complaint for forfeiture against the above-identified Defendant Properties
until sixty (60) days after completion of the related criminal prosecution, including
any ancillary proceedings and appeal. In support of this Motion, the Parties show

the Court as follows:
Case 4:19-mi-O0003 Document. Filed 09/19/19 Page 5of8

1. On or about April 30, 2019, agents with Homeland Security
Investigations (“HSI”) seized the Defendant Properties as part of a criminal
investigation of Perez.

2. On May 7, 2019, a Grand Jury sitting in the United States District
Court for the Northern District of Georgia returned an indictment charging Perez
with Alien Harboring for Financial Gain in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(iv) and Alien in Possession of a Firearm in violation of Title
18, United States Code, Section 922(¢)(5) in United States v. Perez, Criminal
Indictment 4:19-CR-31-HLM-WE]. The Indictment contains a forfeiture provision
seeking to forfeit all property constituting the gross proceeds traceable to the
violations, such Perez be convicted. See Perez, 4:19-CR-31, Doc. 11 at pp. 2-4.

3. The Government sent written notice of its intent to forfeit the

Defendant Properties to all known persons who may have an interest in the
Defendant Properties, including to Mr. Perez, as required by 18 U.S.C. §
983(a)(1)(A). |

4, On or about July 1, 2019, Perez, by and through Attorney Greene, filed
a claim with Customs and Border Protection (“CBP”) to all of the Defendant
Properties. Upon receiving the claim, CBP referred the matter to the United States

5
Case 4:19-mi-0O0003 Document1 Filed 09/19/19 Page 6 of 8

Attorney's Office for the initiation of judicial forfeiture proceedings pursuant to 18
US.C. § 924(d).

5. No person other than Perez has filed a claim to the Defendant
Property in the non-judicial civil forfeiture proceeding.

6. 18 U.S.C. § 983(a)(3)(A) provides as follows:

Not later than 90 days after a claim has been filed, the Government

shall file a complaint for forfeiture in the manner set forth in the

Supplemental Rules for Certain Admiralty and Maritime Claims or

return the property pending the filing of a complaint, except that a

court in the district in which the complaint will be filed may extend

the period for filing a complaint for good cause shown or upon

agreement of the parties.

7. Thus, pursuant to 18 U.S.C. § 983(a)(3)(A), the United States is
required to file a complaint for forfeiture against the Defendant Properties no later |

than September 19, 2019.

8. The Parties anticipate that the disposition of the Defendant Properties

will be resolved as part of the Perez criminal prosecution of Perez. Therefore, in
the interests of judicial economy, the Parties have agreed to extend the time in
which the United States must file a complaint for forfeiture against the Defendant
Properties until sixty (60) days after completion of the criminal prosecution,
including any ancillary proceedings and appeal.

q. A proposed Order has been filed concurrently herewith.

6
Case 4:19-mi-0O0003 Document1 Filed 09/19/19 Page 7 of 8

This 18th day of September, 2019.

BYUNG J. PAK
“Wt STATES ATTORNEY

-A~

“VICE BROWN
ASSISTANT U.S. ATTORNEY
GEORGIA BAR NO.: 064437
75 Ted Turner Drive, S.W.
Suite 600

Atlanta, Georgia 30303

(404) 581-6131 (Telephone)
michael.j.brown2@usdoj.gov

@/ACHABY H, GREENE

ATTORNEY FOR JUAN ANTONIO
PEREZ

AL Greene by MB ne
Uipte pamiiin—

Admitted pro hac vice

Miller & Martin, PLLC.

832 Georgia Ave.

Volunteer Building, Ste. 1200
Chattanooga, TN 37402

(423) 756-6600 (Telephone)
Zac.greene@millermartin.com
Case 4:19-mi-O0003 Document1 Filed 09/19/19 Page 8 of 8

CERTIFICATE OF COMPLIANCE

Thereby certify, pursuant to Local Rules 5.1 and 7.1D, that the foregoing

document has been prepared using Book Antiqua, 13 point font.

/s/ MICHAEL J. BROWN
Assistant United States Attorney
